                Case 1:17-cv-01894-RJS Document 103 Filed 11/20/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JOSEPH HAYDEN,

                               Plaintiff,

          -v-
                                                           No. 17-cv-1894 (RJS)
 CITY OF NEW YORK, NYPD OFFICER                                  ORDER
 AHMED ABDALLA, and NYPD OFFICER
 ADAM KOTOWSKI,

                               Defendants.

RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT a jury trial in this matter will begin on May 10, 2021 at the

Daniel Patrick Moynihan Courthouse, 500 Pearl Street, New York, NY 10007.

SO ORDERED.

Dated:            November 20, 2020
                  New York, New York
                                                 ___________________________
                                                 RICHARD J. SULLIVAN
                                                 UNITED STATES CIRCUIT JUDGE
                                                 Sitting by Designation
